Case: 4:21-mj-01009-JMV Doc #: 6 Filed: 06/14/21 1 of 1 PagelD #: 11

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION

UNITED STATES OF AMERICA
V. CRIMINAL NO. 4:21mj1009-JMV
RAY CORNELIUS CALVERT
ORDER SUBSTITUTING COUNSEL

The Federal Public Defender has moved for an order substituting counsel in the above-
styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public
Defender contacted Goodloe Lewis on June 14, 2021, who agreed to be appointed as counsel to
represent this defendant in his cause to eliminate any possibility of a conflict of interest and
Goodloe Lewis agreed to be substituted as counsel for the defendant.

Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

The Office of the Federal Public Defender is hereby released from the obligation of the
representation of this defendant and any other responsibilities concerning the above-styled and

numbered cause and that Goodloe Lewis is hereby substituted as counsel of record for the

     

defendant in this cause.

IT IS SO ORDERED this the \

June, 2021.

“

   

 

UNITED STATES MAGISTRATE JUDGE
